213 F.2d 542
Lottie E. HARRIS, Guardian of Nancy Jane Beck, a Minor, et al.v.EAGLE-PICHER COMPANY, a Corporation.
No. 4813.
United States Court of Appeals, Tenth Circuit.
April 21, 1954.

Appeal from the United States District Court for the Northern District of Oklahoma.
W. Rodney Devilliers, Miami, Okl., and J. Paul Jorgensen, Wichita, Kan., for appellants.
Wallace, Wallace & Owens, Miami, Okl., for appellee.
Before PHILLIPS, Chief Judge, and KNOUS, District Judge.
PER CURIAM.


1
Appeal dismissed for failure of appellants diligently to prosecute.